JUSTICE HEIPLE, dissenting: The defendant was convicted of burglary by accountability following a jury trial. The sole factual issue was whether the defendant took part in the crime. The testimony of the State’s witness, codefendant Barnes, and the testimony of the defendant’s witnesses, codefendants Snyder and Bence, was contradictory insofar as their testimony described the defendant’s participation in the crime: Barnes stated the defendant participated in the crime; Snyder and Bence claimed the defendant had nothing to do with the crime. Obviously, the jury chose to believe the testimony of Barnes and not the testimony of Snyder and Bence. The majority opinion, in effect, finds that the testimony of Snyder and Bence cast a reasonable doubt upon the testimony of Barnes. Thus, the testimony of Barnes is insufficient to prove the defendant guilty beyond a reasonable doubt. I believe the majority has improperly substituted its judgment on the credibility of the witnesses for that of the jury. Therefore, I dissent. In People v. Palmer (1962), 26 Ill. 2d 464, the only witness implicating the defendant was the sole alleged accomplice, Mr. Yancey. For the defense, there were several alibi witnesses who, in sum, testified that the defendant was not where Yancey claimed he was on the date of the crime. Notwithstanding the direct conflict between the testimony of the alibi witnesses and the testimony of the accomplice, and despite the fact the accomplice was a convicted felon and a narcotics addict, the court recognized that the testimony of such an accomplice “is competent, even without corroboration, and we have repeatedly held that a conviction can be sustained by the uncorroborated testimony of an accomplice if the trier of fact is convinced of guilt beyond a reasonable doubt. People v. Flaherty, 396 Ill. 304, 314; People v. Leslie, 18 Ill. 2d 420, 424. This court will not substitute its judgment on the matter of credibility of witnesses and the weight to be given their testimony where the trial judge saw and heard them testify, unless we can say the proof was so unsatisfactory as to justify a reasonable doubt as to defendant’s guilt. People v. Mack, 25 Ill. 2d 416, 422; People v. Dillon, 24 Ill. 2d 122.” 26 Ill. 2d 464, 469. The only fact noted by the majority opinion which sets Barnes apart from the other two accomplices is that Barnes was granted immunity in return for his testimony. While hopes of leniency or benefits from the prosecution must be taken into consideration, they are not dispositive of an accomplice’s credibility. (See People v. Flaherty (1947), 396 Ill. 304, 314.) Otherwise, every offer of immunity would render an accomplice’s testimony without credibility. Consequently, convictions based upon accomplice testimony will be reversed only if such testimony is impeachable by prior inconsistent statements, contradicted by undisputed facts or other credible evidence, or is improbable or incredible. People v. Bennett (1980), 90 Ill. App. 3d 64, 71. In the instant case, there is conflicting testimony among the accomplices concerning the defendant’s involvement in the crime. It has been noted that such conflicting testimony may cast a reasonable doubt upon the testimony of the State’s witness and the defendant’s guilt. (People v. Hermens (1955), 5 Ill. 2d 277, 286, citing People v. Harvey (1926), 321 Ill. 361.) However, the doubt only arises where the accomplice has an interest in the result of the trial in that he may obtain benefits from the State in exchange for his testimony and his testimony at trial is impeached with prior inconsistent statements. Yet, even then, the question of credibility is one for the jury, and the jury’s determination should not be disturbed on appeal. People v. Harvey (1926), 321 Ill. 361, 367. Barnes’ testimony at trial was not impeached by prior inconsistent statements. Indeed, Barnes had confessed to the crime and implicated his accomplices even before the State offered immunity in exchange for his testimony. Also, there is nothing in the background of Snyder and Bence which would entitle their testimony to greater credibility; both Snyder and Bence are repeat offenders. From a review of the record, I cannot say that Barnes’ testimony was improbable or incredible. In short, the record contains no compelling evidence which requires a conclusion that Barnes fabricated his story. The jury viewed the witnesses, was aware of their background and any offers of immunity. The record supports the manner in which the jury determined the credibility of the witnesses and weighed the evidence. I cannot support a holding which finds the proof was so unsatisfactory as to justify a reasonable doubt as to the defendant’s guilt. Therefore, I respectfully dissent.